THE MERGER FUND VL January 15, 2009 Dear Fellow Shareholder: The first responsibility of any money manager is to protect his or her investors’ capital.Measured against this benchmark, the portfolio-management team at The Merger Fund VL did an extraordinarily good job last year.In the final three months of 2008, one of the most hostile investment environments since the Great Depression, the Fund’s NAV was essentially flat, declining just 0.6%.The S&P 500, including dividends, plunged 21.9% over the same period.For the year as a whole, the Fund was up 3.8%, while the S&P 500 dropped 37.0% and the average U.S. equity mutual fund lost 38.7%. The Fund’s performance last year was especially remarkable given that broken deals are generally more painful for arbitrageurs in bear markets and 2008 saw a record dollar amount of failed takeovers.The Fund managed to avoid many of these transactions and held relatively small positions in others.We also routinely had hedges in place that helped mitigate losses.Having been continually refined and strengthened over the years, the Fund’s risk-management strategies served us well in Regarding the Fund’s investment activity in the December quarter, we experienced two major broken deals, but the portfolio also included several positions that worked out unusually well.We opportunistically added to the Fund’s holdings when fear-induced selling caused arbitrage spreads to widen to levels that implied–wrongly, in our judgment–that the underlying transactions were in serious trouble.Overall, 25 of the Fund’s investments showed meaningful gains in the fourth quarter, while 17 posted material losses. Fighting the Tape For arbitrageurs with both the courage of their convictions and money to spend, the fourth quarter of 2008 offered a number of compelling investment opportunities.As the markets cratered and hedge funds continued to deleverage their portfolios, deal stocks showed uncharacteristic volatility.Stomach-churning sell-offs were especially evident in transactions requiring large amounts of borrowed funds, even when the buyers were blue-chip corporations with committed financing in place.The Fund’s most profitable investments in the December quarter included Anheuser-Busch, which saw the completion of its $52 billion all-cash acquisition by Belgian brewer InBev, confounding skeptics who worried that the takeover was too big for the buyer to pull off in the face of frozen credit markets; DRS Technologies, a major defense contractor, acquired by Italy’s Finmeccanica in another all-cash deal that survived the financial crisis, helped in part by the fact that the state-controlled buyer was highly motivated to expand its presence in the U.S.; and Nationwide Financial Services, whose deep-pocket corporate parent, Nationwide Mutual, vowed to press ahead with a minority buyout despite a steep decline in insurance stocks that made the previously negotiated deal price look expensive. Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit
